Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 1 of 50 Page ID #:1




 1 Eugene P. Ramirez (State Bar No. 134865)
     epr@manningllp.com
 2 Lynn Carpenter (State Bar No. 310011)
     llc@manningllp.com
 3 Steven A. McNicholl (State Bar No. 323191)
     sam@manningllp.com
 4 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 5 801 S. Figueroa St, 15th Floor
   Los Angeles, California 90017-3012
 6 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 7
   Attorneys for Defendants COUNTY OF
 8 SAN BERNARDINO and SHERIFF
   JOHN MCMAHON
 9
                        UNITED STATES DISTRICT COURT
10
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
11
12
   JUAN BOGARIAN, PEARL OSUNA,                 Case No.
13 Individually, and as Successors in
   Interest to JAKOB OSUNA.                    NOTICE OF REMOVAL OF
14                                             ACTION BY DEFENDANTS
                 Plaintiffs,                   PURSUANT TO 28 U.S.C. § 1441(a)
15                                             (FEDERAL QUESTION)
          v.
16
   COUNTY OF SAN BERNARDINO, a
17 legal subdivision of the State of
   California; SHERIFF JOHN
18 MCMAHON, and DOES 1 through 10,
   inclusive,
19
                 Defendants.
20
21
22        To the Clerk and Honorable Judges of the United States District Court for
23 the Central District of California:
24        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1441(a), Defendants
25 COUNTY OF SAN BERNARDINO and SHERIFF JOHN MCMAHON remove to
26 this Court the state court action described below:
27
28 ///

         NOTICE OF REMOVAL OF ACTION BY DEFENDANTS PURSUANT TO 28 U.S.C. § 1441(b)
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 2 of 50 Page ID #:2




 1                              STATE COURT ACTION
 2        1.     On July 9, 2021, an action was commenced in the Superior Court of the
 3 State of California, County of San Bernardino, entitled Juan Bogarin, et al. v. County
 4 of San Bernardino, et al., state case number CIVSB2119808. This initial Complaint,
 5 which is the operative Complaint in the action, named as Defendants the County of
 6 San Bernardino and Sheriff John McMahon (collectively "Defendants").
 7        2.     The Complaint alleges seven (7) causes of action, including civil rights
 8 violations pursuant to 42 U.S.C. § 1983.
 9                          RECORD FROM STATE COURT
10        3.     A true and correct copy of the conformed Complaint that was filed on
11 July 9, 2021 and served on the Defendants on August 19, 2021 for this state court
12 action is attached herewith as Exhibit A.
13        4.     A true and correct copy of the conformed Summons that was filed on
14 July 9, 2021 and served on the Defendants on August 19, 2021 for this state court
15 action is attached herewith as Exhibit B.
16        5.     A true and correct copy of the conformed Civil Case Cover Sheet for this
17 state court action is attached herewith as Exhibit C.
18        6.     A true and correct copy of the conformed Notice of Case Assignment
19 and Notice of Trial Setting Conference Unlimited Civil Case for this state court action
20 is attached herewith as Exhibit D.
21        7.     A true and correct copy of the Answer of Defendants is attached herewith
22 as Exhibit E.
23                     TIMELINESS OF NOTICE OF REMOVAL
24        8.     The Defendants were personally served on August 19, 2021. The 30-
25 day removal period under 28 U.S.C. § 1446(b)(1) runs from this service date. Since
26 the service date was August 19, 2021, the 30-day removal period ends on September
27 20, 2021. Therefore, this removal notice is timely, as it is being filed on or before
28 September 8, 2021.

                                               2
          NOTICE OF REMOVAL OF ACTION BY DEFENDANT PURSUANT TO 28 U.S.C. § 1441(b)
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 3 of 50 Page ID #:3




 1                              REMOVAL JURISDICTION
 2         9.     Plaintiffs' Complaint included federal law claims under 42 U.S.C. § 1983
 3 against all defendants. These federal claims appear in counts 1 through 4 of the
 4 Complaint. (Ex. A, ¶¶27-65.) Specifically, count 1 invokes 42 U.S.C. § 1983 and
 5 alleges that Defendant Doe Deputies 1 through 10 acted under the color of state law
 6 and used unreasonable and excessive deadly force and violated the Constitutional
 7 Rights of Decedent. (Id., ¶¶29-34.) In count 2, Plaintiffs allege due process claims
 8 under the Fourteenth Amendment to the United State Constitution and pursuant to 42
 9 U.S.C. § 1983. (Id., ¶¶35-42.) Count 3 and 4 claims that all Defendants failed to
10 properly train, supervise, and discipline Defendant Officers, as well as ratified their
11 actions and maintained unconstitutional policy, invoking 42 U.S.C. § 1983. (Id., ¶¶43-
12 47.)
13         10.    These federal claims are causes of actions over which this Court has
14 original jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(3). The action is therefore
15 subject to removal to this Court pursuant to 28 U.S.C. § 1441(a).
16         11.    This Court has supplemental jurisdiction over Plaintiffs' state law claims
17 pursuant to 28 U.S.C. § 1367(a). The state law claims are based on the same alleged
18 events and transactions that are raised by Plaintiffs in support of their claims that arise
19 under the federal constitution and federal statute. (Ex. A, ¶¶18-26.)
20                                          VENUE
21         12.    The state action was filed in the San Bernardino County Superior Court.
22 The primary events giving arise to the action are alleged to have occurred in the
23 County of San Bernardino. Defendant County of San Bernardino transacts business
24 in the County of San Bernardino. Therefore, venue in the Eastern Division of this
25 Court is proper pursuant to 28 U.S.C. §§ 84(c)(2) and 1391(b).
26
27 ///
28

                                                3
          NOTICE OF REMOVAL OF ACTION BY DEFENDANT PURSUANT TO 28 U.S.C. § 1441(b)
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 4 of 50 Page ID #:4




 1                                   RELATED CASES
 2         13.   To the best of Defendants' knowledge, there are no related cases pending
 3 in this Court.
 4        JOINDER/CONSENT BY OTHER DEFENDANTS IN REMOVAL
 5         14.   As undersigned counsel represents Defendants County of San
 6 Bernardino and Sheriff John McMahon, all consent to this removal. (See 42 U.S.C.
 7 1446(b)(2)(C).
 8                      NOTIFICATION TO ADVERSE PARTY
 9         15.   This Notice of Removal will be promptly served on Plaintiffs (through
10 their attorney of record) and a copy of the same will be filed with the Clerk of the
11 Superior Court of the State of California, County of San Bernardino.
12                                     CONCLUSION
13         Accordingly, this action is subject to removal from state to federal court, and
14 Defendants County of San Bernardino and Sheriff John McMahon respectfully
15 request that this civil action be removed from the Superior Court of the State of
16 California, County of San Bernardino, to the Eastern Division of the United States
17 District Court for the Central District of California.
18
19 DATED: September 8, 2021              MANNING & KASS
                                         ELLROD, RAMIREZ, TRESTER LLP
20
21
22                                       By:
23                                             Eugene P. Ramirez
                                               Lynn Carpenter
24
                                               Steven McNicholl
25                                             Attorneys for Defendants COUNTY OF
26                                             SAN BERNARDINO and SHERIFF
                                               JOHN MCMAHON
27
28

                                               4
          NOTICE OF REMOVAL OF ACTION BY DEFENDANT PURSUANT TO 28 U.S.C. § 1441(b)
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 5 of 50 Page ID #:5




                             EXHIBIT A




                                                              Exhibit A, Page 000005
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 6 of 50 Page ID #:6




                                                              Exhibit A, Page 000006
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 7 of 50 Page ID #:7




                                                              Exhibit A, Page 000007
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 8 of 50 Page ID #:8




                                                              Exhibit A, Page 000008
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 9 of 50 Page ID #:9




                                                              Exhibit A, Page 000009
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 10 of 50 Page ID #:10




                                                               Exhibit A, Page 000010
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 11 of 50 Page ID #:11




                                                               Exhibit A, Page 000011
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 12 of 50 Page ID #:12




                                                               Exhibit A, Page 000012
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 13 of 50 Page ID #:13




                                                               Exhibit A, Page 000013
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 14 of 50 Page ID #:14




                                                               Exhibit A, Page 000014
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 15 of 50 Page ID #:15




                                                               Exhibit A, Page 000015
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 16 of 50 Page ID #:16




                                                               Exhibit A, Page 000016
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 17 of 50 Page ID #:17




                                                               Exhibit A, Page 000017
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 18 of 50 Page ID #:18




                                                               Exhibit A, Page 000018
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 19 of 50 Page ID #:19




                                                               Exhibit A, Page 000019
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 20 of 50 Page ID #:20




                                                               Exhibit A, Page 000020
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 21 of 50 Page ID #:21




                                                               Exhibit A, Page 000021
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 22 of 50 Page ID #:22




                                                               Exhibit A, Page 000022
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 23 of 50 Page ID #:23




                                                               Exhibit A, Page 000023
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 24 of 50 Page ID #:24




                                                               Exhibit A, Page 000024
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 25 of 50 Page ID #:25




                                                               Exhibit A, Page 000025
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 26 of 50 Page ID #:26




                                                               Exhibit A, Page 000026
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 27 of 50 Page ID #:27




                                                               Exhibit A, Page 000027
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 28 of 50 Page ID #:28




                                                               Exhibit A, Page 000028
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 29 of 50 Page ID #:29




                                                               Exhibit A, Page 000029
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 30 of 50 Page ID #:30




                                                               Exhibit A, Page 000030
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 31 of 50 Page ID #:31




                                                               Exhibit A, Page 000031
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 32 of 50 Page ID #:32




                              EXHIBIT B




                                                               Exhibit B, Page 000032
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 33 of 50 Page ID #:33




                                                               Exhibit B, Page 000033
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 34 of 50 Page ID #:34




                              EXHIBIT C




                                                               Exhibit C, Page 000034
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 35 of 50 Page ID #:35




                                                               Exhibit C, Page 000035
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 36 of 50 Page ID #:36




                                                               Exhibit C, Page 000036
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 37 of 50 Page ID #:37




                                                               Exhibit C, Page 000037
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 38 of 50 Page ID #:38




                              EXHIBIT D




                                                               Exhibit D, Page 000038
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 39 of 50 Page ID #:39




                                                               Exhibit D, Page 000039
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 40 of 50 Page ID #:40




                              EXHIBIT E




                                                               Exhibit E, Page 000040
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 41 of 50 Page ID #:41
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 42 of 50 Page ID #:42




   1 of action alleged therein. Defendants further deny that plaintiffs have been damaged in the sum

   2 alleged in the Complaint, or any other sum, or at all, by any named defendants' actions or omissions.

   3          2.     Further answering plaintiffs' Complaint on file herein, and the whole thereof, the

   4 answering Defendants deny that the plaintiffs have sustained any injury, damage, or loss, if any, by

   5 reason of any act or omission on the part of the answering Defendants for which Defendants may

   6 be liable. To the extent plaintiffs assert any other claims or contentions not specifically addressed

   7 herein above, Defendants generally and specifically deny each and every remaining allegation

   8 and/or claim.

   9                                     AFFIRMATIVE DEFENSES
  10          3.     As separate and affirmative defenses, Defendants allege as follows:

  11                                 FIRST AFFIRMATIVE DEFENSE
  12                                          (Statute of Limitations)
  13          4.     Plaintiffs' Complaint, and each alleged cause of action in it, fails to state a claim upon

  14 which relief can be granted.

  15          5.     Plaintiffs' Complaint also fails to state a claim against any defendant in this action.

  16          6.     Plaintiffs' claims are time-barred by the operative statute(s) of limitations (including,

  17 but not limited to, California Code of Civil Procedure § 335.1).

  18                                SECOND AFFIRMATIVE DEFENSE
  19                                      (Tort Claims Act Violation)
  20          7.     This action is barred by the plaintiffs' failure to comply with the government tort

  21 claims presentation requirements, California Government Code § 900, et seq., including but not

  22 limited to §§ 900, 900.4, 901, 905, 905.2, 910, 911, 911.2, 911.4, 945.4, 945.6, 946.6, 950.2, and

  23 950.6, to the extent applicable.

  24          8.     The Complaint is barred based on plaintiffs' failure to exhaust administrative

  25 remedies prior to filing this lawsuit.

  26          9.     Plaintiffs' recovery is barred for failure to timely comply with the provisions of the

  27 claims statutes, including, but not limited to California Government Code §§ 901, 905, 905.2, 911.2,

  28 945.4, 945.6, 950.2.

                                                         2                          Exhibit E, Page 000042
                     DEFTS' ANSWER TO PLTFS' COMPLAINT: DEMAND FOR JURY TRIAL
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 43 of 50 Page ID #:43




   1          10.     Plaintiffs' recovery is barred because the causes of action stated in the complaint do

   2 not correspond with the legal claims asserted in plaintiffs' written claim. The Complaint thereby

   3 alleges legal bases for recovery which are not fairly reflected in the written claim.

   4                                 THIRD AFFIRMATIVE DEFENSE
   5                                  (Waiver, Estoppel, Unclean Hands)
   6          11.     Defendants allege that plaintiffs' action is barred by reason of conduct, actions and

   7 inactions of plaintiff(s) which amount to and constitute a waiver of any right plaintiff(s) may or

   8 might have had in reference to the matters and things alleged in the Complaint, or that otherwise

   9 estop plaintiffs from recovery in this action, including but not limited to the doctrine of unclean

  10 hands.

  11                                FOURTH AFFIRMATIVE DEFENSE
  12                                     (Failure to Mitigate Damages)
  13          12.     Plaintiffs' claims are barred or limited to the extent plaintiffs failed to mitigate

  14 plaintiffs' injuries or damages, if there were any. Plaintiffs have failed to mitigate the damages, if

  15 any, which plaintiffs have sustained, and to exercise reasonable care to avoid the consequences of

  16 harms, if any, in that, among other things, plaintiffs have failed to use reasonable diligence in caring

  17 for any injuries, failed to use reasonable means to prevent aggravation of any injuries and failed to

  18 take reasonable precautions to reduce any injuries and damages.

  19                                  FIFTH AFFIRMATIVE DEFENSE
  20                             (Contributory and/or Comparative Liability)
  21          13.     Plaintiffs' claims are barred or limited by plaintiffs' contributory/comparative

  22 negligence or other conduct, acts, or omissions, and to the extent any plaintiff suffered any injury

  23 or damages, it was the result of plaintiffs' own negligent or deliberate actions or omissions.

  24          14.     Plaintiffs' recovery is barred because any injury or damage suffered by plaintiff(s)

  25 was caused solely by reason of the plaintiffs' wrongful acts and conduct and the willful resistance

  26 to a peace officer in the discharge of their duties. The conduct set forth in the Complaint, if and to

  27 the extent it occurred, was privileged and justified and done with a good faith belief that it was

  28 correct and no action may be taken against the answering defendants on account of such conduct.

                                                         3                         Exhibit E, Page 000043
                     DEFTS' ANSWER TO PLTFS' COMPLAINT: DEMAND FOR JURY TRIAL
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 44 of 50 Page ID #:44




   1                                  SIXTH AFFIRMATIVE DEFENSE
   2                        (Public Entity/Employee Immunity for Others' Torts)
   3          15.     Plaintiffs' recovery is barred because public entities and employees are immune from

   4 liability for any injury caused by the act or omission of another person. Gov. Code §§ 815 et seq.,

   5 820.2 et seq.

   6          16.     The answering Defendants are informed and believes and thereon allege that if

   7 plaintiff sustained any injury or damages, such injury or damages was solely caused or contributed

   8 to by the wrongful conduct of other defendants and/or entities or persons other than the answering

   9 defendant. To the extent that plaintiffs' damages were so caused, any recovery by plaintiffs as

  10 against the answering defendants should be subject to proportionately comparative equitable

  11 indemnity/contribution from such third parties.

  12                                SEVENTH AFFIRMATIVE DEFENSE
  13                     (Public Entity/Employee Immunity for Discretionary Acts)
  14          17.     There is no liability for any injury or damages, if any there were, resulting from an

  15 exercise of discretion vested in a public employee, whether or not such discretion be abused. Gov.

  16 Code § 815.2, 820.2, 820.4, 820.8, 820 et seq.

  17          18.     Plaintiffs' recovery is barred because public entities and employees are immune from

  18 liability for discharging their mandatory duties with reasonable diligence.

  19          19.     A public employee may not be held liable for injuries or damages, if any, caused by

  20 failure to adopt or by adoption of an enactment or by failure to enforce an enactment and/or law, for

  21 an injury caused by his issuance, denial, suspension or revocation or by his failure or refusal to issue,

  22 deny, suspend or revoke, any permit, license, certificate, approval, order, or similar authorization,

  23 where he is authorized by enactment to determine whether or not such authorization should be

  24 issued, denied, suspended or revoked, pursuant to Government Code §§ 818.2, 818.4, 818.8, 821

  25 and 821.2. Based thereon, each of the answering defendants are immune from liability for any

  26 injuries claimed by plaintiffs, herein.

  27          20.     Defendants are immune for any detriment resulting from any of its actions or

  28 omissions at the time of the incident of which plaintiffs complain pursuant to Government Code §

                                                         4                          Exhibit E, Page 000044
                     DEFTS' ANSWER TO PLTFS' COMPLAINT: DEMAND FOR JURY TRIAL
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 45 of 50 Page ID #:45




   1 810 et seq., 815 et seq., 820 et seq., and 845 et seq., including, but not limited to, §§ 810, 810.2,

   2 810.4, 810.6, 810.8, 811, 811.2, 811.4, 811.6, 811.8, 820.6, 820.8, 821, 821.2, 821.4, 821.6, 821.8,

   3 822.2, 830.5, 830.6, 835.4, 844.6, and Government Code §§ 854, et seq., including, but not limited

   4 to, §§ 845.6, 854.6, 854.8(a)(2), and §§ 855.4, 855.6, 855.8 and 856.4.

   5                                EIGHTH AFFIRMATIVE DEFENSE
   6                                       (Public Entity Immunity)
   7          21.     To the extent that the Complaint attempts to predicate liability upon any public entity

   8 defendants or any employees thereof for purported negligence in retention, hiring, employment,

   9 training, or supervision of any public employee, such liability is barred by Government Code

  10 sections 815.2 and 820.2 and Herndon v. County of Marin (1972) 25 Cal. App. 3d 933, 935, 936,

  11 rev’d on other grounds by Sullivan v. County of Los Angeles (1974) 12 Cal.3d 710; and by the lack

  12 of any duty running to any plaintiff; by the fact that any such purported act or omission is governed

  13 exclusively by statute and is outside the purview of any public employees’ authority; and by the

  14 failure of any such acts or omissions to be the proximate or legal cause of any injury alleged in the

  15 Complaint. See de Villers v. County of San Diego, 156 Cal.App.4th 238, 251-253, 255-256 (2007).

  16          22.     Defendants may not be held liable on a respondeat superior theory for any negligent

  17 or wrongful act or omission on the part of any subordinate. Cal. Government Code §§ 844.6, 845.6;

  18 Cal. Civil Code § 2351; Malloy v. Fong (1951) 37 Cal.2d 356, 378-379; Monell v. Department of

  19 Social Services of the City of New York (1978) 436 U.S. 658; Larez v. City of Los Angeles (9th Cir.

  20 1991) 946 F.2d 630, 645-646; cf. City of Canton v. Harris, 489 U.S. 378, 388-389 (1989); City of

  21 Los Angeles v. Heller, 475 U.S. 796 (1986).

  22                                 NINTH AFFIRMATIVE DEFENSE
  23                                          (Assumption of Risk)
  24          23.     At the time and place referred to in the Complaint, and before such event, plaintiffs'

  25 decedent knew, appreciated, and understood each and every risk involved in placing himself in the

  26 position which plaintiffs' decedent then assumed, and willingly, knowingly and voluntarily assumed

  27 each of such risks, including, but not limited to, the risk of suffering personal bodily injury, lawful

  28 deprivation of right(s), or death.

                                                         5                         Exhibit E, Page 000045
                     DEFTS' ANSWER TO PLTFS' COMPLAINT: DEMAND FOR JURY TRIAL
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 46 of 50 Page ID #:46




   1                                TENTH AFFIRMATIVE DEFENSE
   2                           (Qualified Immunity & Good Faith Immunity)
   3          24.    Defendants, and their peace officer employees, at all times relevant to this action

   4 acted reasonably and prudently under the circumstances. Defendants therefore assert Qualified

   5 Immunity from liability to the fullest extent applicable.

   6          25.    Defendant(s) is/are immune from liability under the Federal Civil Rights Act because

   7 they acted in good faith with an honest and reasonable belief that their actions were necessary and

   8 appropriate. Defendant(s) is/are immune from liability under the Federal Civil Rights Act because

   9 a reasonable police officer could believe that his acts and conduct were appropriate. Defendant(s)

  10 is/are immune from liability under the Federal Civil Rights Act because their conduct did not violate

  11 clearly established constitutional rights of which a reasonable person would have known.

  12          26.    At all relevant times, Defendant(s) acted within the scope of discretion, with due

  13 care, and good faith fulfillment of responsibilities pursuant to applicable statutes, rules and

  14 regulation, within the bounds of reason, and with the good faith belief that their actions comported

  15 with all applicable federal and state laws.

  16                         RESERVATION OF AFFIRMATIVE DEFENSES
  17          27.    Because the Complaint is couched in vague and conclusory terms, Defendants

  18 cannot fully anticipate all affirmative defenses that may be applicable to this action. Accordingly,

  19 Defendants hereby reserve the right to assert additional affirmative defenses, if and to the extent

  20 that such affirmative defenses are applicable, and/or to withdraw affirmative defenses as may be

  21 appropriate. The assertion of any of the foregoing is not intended and shall not be construed as

  22 any stipulation regarding any shifting of the burden of proof to any defendants regarding any

  23 plaintiffs' claims, or elements thereof.

  24 //

  25

  26

  27

  28

                                                        6                        Exhibit E, Page 000046
                     DEFTS' ANSWER TO PLTFS' COMPLAINT: DEMAND FOR JURY TRIAL
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 47 of 50 Page ID #:47




   1                                   PRAYER FOR RELIEF
   2       WHEREFORE, the answering Defendants pray as follows:

   3       1.    That Plaintiffs take nothing by this action;

   4       2.    That Defendants be awarded attorneys’ fees and costs of this suit and costs of

   5             proof; and

   6       3.    That Defendants be awarded such other relief as the Court deems just.

   7

   8 DATED: September 3, 2021                MANNING & KASS
                                             ELLROD, RAMIREZ, TRESTER LLP
   9

  10

  11                                         By:
                                                   Eugene P. Ramirez, Esq.
  12                                               Lynn L. Carpenter, Esq.
                                                   Steven A. McNicholl, Esq.
  13
                                                   Attorneys for Defendants COUNTY SAN
  14                                               BERNARDINO and SHERIFF JOHN
                                                   MCMAHON
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    7                       Exhibit E, Page 000047
                 DEFTS' ANSWER TO PLTFS' COMPLAINT: DEMAND FOR JURY TRIAL
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 48 of 50 Page ID #:48




   1                                   DEMAND FOR JURY TRIAL
   2         Defendants hereby demand a trial before a jury on all issues presented by Plaintiffs' operative

   3 Complaint that are or may be triable to a jury.

   4

   5 DATED: September 3, 2021                    MANNING & KASS
                                                 ELLROD, RAMIREZ, TRESTER LLP
   6

   7

   8                                             By:
                                                       Eugene P. Ramirez, Esq.
   9                                                   Lynn L. Carpenter, Esq.
                                                       Steven A. McNicholl, Esq.
  10
                                                       Attorneys for Defendants COUNTY OF SAN
  11                                                   BERNARDINO and SHERIFF JOHN
                                                       MCMAHON
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                        8                         Exhibit E, Page 000048
                    DEFTS' ANSWER TO PLTFS' COMPLAINT: DEMAND FOR JURY TRIAL
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 49 of 50 Page ID #:49




   1                                         PROOF OF SERVICE
   2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

   3        At the time of service, I was over 18 years of age and not a party to this action. I am
     employed in the County of Los Angeles, State of California. My business address is 801 S.
   4 Figueroa St, 15th Floor, Los Angeles, CA 90017-3012.

   5      On September 3, 2021, I served true copies of the following document(s) described as
     ANSWEROF DEFENDANTS TO PLAINTIFFS' COMPLAINT: DEMAND FOR JURY
   6 TRIAL on the interested parties in this action as follows:

   7 Humberto M. Guizar, Esq.
     Email: hguizar@ghclegal.com
   8 Kent M. Henderson, Esq.
     Email: hendolaw@gmail.com
   9 Angel Carrazco, Esq.
     Email: angel@carrazcolawapc.com
  10 Christian Contreras, Esq.
     ccontreras@ghclegal.com
  11 GUIZAR, HENDERSON & CARRAZCO, LLP
     3500 W. Beverly Blvd.
  12 Montebello, CA 90640
     Telephone: (323) 725-1151
  13 Facsimile: (323) 597-0101
     ATTORNEYS FOR PLAINTIFFS, JUAN
  14 BOGARIAN, PEARL OSUNA Individually, and
     as Successors in Interest to JAKOB OSUNA
  15
             BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
  16 persons at the addresses listed in the Service List and placed the envelope for collection and
     mailing, following our ordinary business practices. I am readily familiar with the practice of
  17 Manning & Kass, Ellrod, Ramirez, Trester LLP for collecting and processing correspondence for
     mailing. On the same day that correspondence is placed for collection and mailing, it is deposited
  18 in the ordinary course of business with the United States Postal Service, in a sealed envelope with
     postage fully prepaid. I am a resident or employed in the county where the mailing occurred. The
  19 envelope was placed in the mail at Los Angeles, California.

  20         ONLY BY ELECTRONIC TRANSMISSION: Only by emailing the document(s) to the
     persons at the e-mail address(es). This is necessitated during the declared National Emergency
  21 due to the Coronavirus (COVID-19) pandemic because this office will be working remotely, not
     able to send physical mail as usual, and is therefore using only electronic mail. No electronic
  22 message or other indication that the transmission was unsuccessful was received within a
     reasonable time after the transmission. We will provide a physical copy, upon request only, when
  23 we return to the office at the conclusion of the National Emergency.

  24          I declare under penalty of perjury under the laws of the State of California that the
       foregoing is true and correct.
  25
              Executed on September 3, 2021, at Los Angeles, California.
  26

  27

  28                                                     Tisha Parry

                                                         9                         Exhibit E, Page 000049
                     DEFTS' ANSWER TO PLTFS' COMPLAINT: DEMAND FOR JURY TRIAL
Case 5:21-cv-01539-JWH-KK Document 1 Filed 09/10/21 Page 50 of 50 Page ID #:50




   1                                       PROOF OF SERVICE
   2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

   3        At the time of service, I was over 18 years of age and not a party to this action. I am
     employed in the County of Los Angeles, State of California. My business address is 801 S.
   4 Figueroa St, 15th Floor, Los Angeles, CA 90017-3012.

   5        On September 10, 2021, I served true copies of the following document(s) described as
     NOTICE OF REMOVAL OF ACTION BY DEFENDANTS PURSUANT TO 28 U.S.C. §
   6 1441(a) (FEDERAL QUESTION) on the interested parties in this action as follows:

   7 Humberto M. Guizar, Esq.
     Email: hguizar@ghclegal.com
   8 Kent M. Henderson, Esq.
     Email: hendolaw@gmail.com
   9 Angel Carrazco, Esq.
     Email: angel@carrazcolawapc.com
  10 Christian Contreras, Esq.
     ccontreras@ghclegal.com
  11 GUIZAR, HENDERSON & CARRAZCO, LLP
     3500 W. Beverly Blvd.
  12 Montebello, CA 90640
     Telephone: (323) 725-1151
  13 Facsimile: (323) 597-0101
     ATTORNEYS FOR PLAINTIFFS, JUAN
  14 BOGARIAN, PEARL OSUNA Individually, and
     as Successors in Interest to JAKOB OSUNA
  15
             ONLY BY ELECTRONIC TRANSMISSION: Only by emailing the document(s) to the
  16 persons at the e-mail address(es). This is necessitated during the declared National Emergency
     due to the Coronavirus (COVID-19) pandemic because this office will be working remotely, not
  17 able to send physical mail as usual, and is therefore using only electronic mail. No electronic
     message or other indication that the transmission was unsuccessful was received within a
  18 reasonable time after the transmission. We will provide a physical copy, upon request only, when
     we return to the office at the conclusion of the National Emergency.
  19
             I declare under penalty of perjury under the laws of the State of California that the
  20 foregoing is true and correct.

  21          Executed on September 10, 2021, at Los Angeles, California.
  22

  23                                                           /s/ Sandra Alarcon
                                                        Sandra Alarcon
  24

  25

  26

  27

  28
